                 Case 3:19-cv-01713-BAS-AHG Document 18 Filed 10/21/19 PageID.60 Page 1 of 3


            1      THEODORE J. BOUTROUS JR., SBN 132099
                     tboutrous@gibsondunn.com
            2      THEANE EVANGELIS, SBN 243570
                     tevangelis@gibsondunn.com
            3      NATHANIEL L. BACH, SBN 246518
                    nbach@gibsondunn.com
            4      MARISSA B. MOSHELL, SBN 319734
                    mmoshell@gibsondunn.com
            5      GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
            6      Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
            7      Facsimile: 213.229.7520
            8      SCOTT A. EDELMAN, SBN 116927
                     sedelman@gibsondunn.com
            9      GIBSON, DUNN & CRUTCHER LLP
                   2029 Century Park East, Suite 4000
          10       Los Angeles, CA 90067-3026
                   Telephone: 310.552.8500
          11       Facsimile: 310.551.8741
          12       Attorneys for Defendants Rachel Maddow,
                   MSNBC Cable L.L.C., NBCUniversal Media,
          13       LLC, and Comcast Corporation
          14
                                            UNITED STATES DISTRICT COURT
          15
                                        SOUTHERN DISTRICT OF CALIFORNIA
          16
          17       HERRING NETWORKS, INC.,                     CASE NO. 19-cv-1713-BAS-AHG
          18                   Plaintiff,                      DEFENDANTS’ NOTICE OF
                                                               MOTION AND SPECIAL MOTION
          19             v.                                    TO STRIKE PLAINTIFF’S
                                                               COMPLAINT (CAL. CIV. PROC.
          20       RACHEL MADDOW; COMCAST                      CODE § 425.16)
                   CORPORATION; NBCUNIVERSAL
          21       MEDIA, LLC; and MSNBC CABLE                 [Memorandum of Points and Authorities;
                   L.L.C.,                                     Request for Judicial Notice; and Notice of
          22                                                   Lodging filed concurrently herewith]
                               Defendants.
          23                                                   NO ORAL ARGUMENT UNLESS
                                                               REQUESTED BY COURT
          24
                                                               Action Filed: September 9, 2019
          25
                                                               Judge: Hon. Cynthia Bashant
          26                                                   Courtroom 4B
                                                               Hearing Date: December 16, 2019
          27
          28

Gibson, Dunn &
Crutcher LLP

                                  DEFENDANTS’ NOTICE OF MOTION & SPECIAL MOTION TO STRIKE
                 Case 3:19-cv-01713-BAS-AHG Document 18 Filed 10/21/19 PageID.61 Page 2 of 3


            1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2            PLEASE TAKE NOTICE that on December 16, 2019, or as soon thereafter as
            3      this matter may be heard upon Court order in the United States District Court for the
            4      Southern District of California, 221 West Broadway, Courtroom 4B, San Diego, CA
            5      92101, Defendants Rachel Maddow, MSNBC Cable L.L.C., NBCUniversal Media,
            6      LLC, and Comcast Corporation (“Defendants”) will and hereby do move to strike
            7      Plaintiff Herring Networks, Inc.’s (“Plaintiff”) Complaint and the single claim for
            8      defamation contained therein with prejudice, pursuant to California Code of Civil
            9      Procedure section 425.16 (the “anti-SLAPP law”).
          10             As explained in the accompanying Memorandum of Points and Authorities in
          11       support of this Special Motion:
          12       (1)   Plaintiff’s defamation claim triggers the protection of California’s anti-SLAPP
          13             law because in telling her audience that “the most obsequiously pro-Trump right
          14             wing news outlet in America really literally is paid Russian propaganda,” Ms.
          15             Maddow was exercising her free-speech rights on a public issue; and
          16       (2)   Plaintiff cannot carry its burden to establish a reasonable probability that it will
          17             prevail on its defamation claim as a matter of California law and the First
          18             Amendment for several reasons: First, Ms. Maddow’s comment is fully
          19             protected opinion because (a) it was based on disclosed facts; and (b) it does not
          20             imply any additional objective facts such that it is capable of being proven false.
          21             Second, Plaintiff cannot demonstrate that her comment is “capable of the
          22             defamatory meaning [plaintiff] ascribes to it” when interpreted “from the
          23             standpoint of the average [viewer].” Norse v. Henry Holt & Co., 991 F.2d 563,
          24             567 (9th Cir. 1993). Third, even if Ms. Maddow’s statement were determined
          25             not to be protected opinion, Plaintiff’s claim is affirmatively barred because
          26             Plaintiff’s own allegations confirm that it is substantially true: OAN’s reporter
          27             is actually paid by a Russian government-financed news organization.
          28

Gibson, Dunn &
Crutcher LLP                                                   1
                                  DEFENDANTS’ NOTICE OF MOTION & SPECIAL MOTION TO STRIKE
                 Case 3:19-cv-01713-BAS-AHG Document 18 Filed 10/21/19 PageID.62 Page 3 of 3


            1            Defendants’ Special Motion to Strike is based on this Notice of Motion and
            2      Special Motion, the accompanying Memorandum of Points and Authorities, the
            3      Request for Judicial Notice and exhibits thereto, the Notice of Lodging and materials
            4      lodged therewith, all other papers and pleadings on file or that may be filed, and
            5      argument of counsel at any hearing on the Special Motion to Strike.
            6            This motion is made following the conference of counsel that took place on
            7      October 7, 2019. The parties discussed Defendants’ intended Special Motion to Strike
            8      and the bases therefore, and were unable to reach a resolution that eliminated the need
            9      to file the motion.
          10
          11       DATED: October 21, 2019
          12                                              Respectfully Submitted,
          13
                                                          GIBSON, DUNN & CRUTCHER LLP
          14
          15
          16                                              By: /s/ Theodore J. Boutrous Jr.
          17                                                    Theodore J. Boutrous Jr.

          18
                                                          Attorneys for Defendants
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                               2
Crutcher LLP                       DEFENDANTS’ NOTICE OF MOTION & SPECIAL MOTION TO STRIKE
            Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.63 Page 1 of 28


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            3    NATHANIEL L. BACH, SBN 246518
                  nbach@gibsondunn.com
            4    MARISSA B. MOSHELL, SBN 319734
                  mmoshell@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    SCOTT A. EDELMAN, SBN 116927
                   sedelman@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East, Suite 4000
          10     Los Angeles, CA 90067-3026
                 Telephone: 310.552.8500
          11     Facsimile: 310.551.8741
          12     Attorneys for Defendants Rachel Maddow,
                 MSNBC Cable L.L.C., NBCUniversal Media,
          13     LLC, and Comcast Corporation
          14
                                         UNITED STATES DISTRICT COURT
          15
                                     SOUTHERN DISTRICT OF CALIFORNIA
          16
          17
                 HERRING NETWORKS, INC.,                   CASE NO. 19-cv-1713-BAS-AHG
          18
                            Plaintiff,                     MEMORANDUM OF POINTS AND
          19                                               AUTHORITIES IN SUPPORT OF
                      v.                                   DEFENDANTS’ SPECIAL MOTION
          20                                               TO STRIKE PLAINTIFF’S
                 RACHEL MADDOW; COMCAST                    COMPLAINT (CAL. CIV. PROC.
          21     CORPORATION; NBCUNIVERSAL                 CODE § 425.16)
                 MEDIA, LLC; and MSNBC CABLE
          22     L.L.C.,                                   NO ORAL ARGUMENT UNLESS
                                                           REQUESTED BY COURT
          23                Defendants.
                                                           Action Filed: September 9, 2019
          24
                                                           Judge: Hon. Cynthia Bashant
          25
                                                           Courtroom 4B
          26
                                                           Hearing Date: December 16, 2019
          27
          28

Gibson, Dunn &
Crutcher LLP               MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
            Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.64 Page 2 of 28


            1                                              TABLE OF CONTENTS
            2                                                                                                                         Page
            3
            4    I.     INTRODUCTION ................................................................................................ 1
            5
                 II.    FACTUAL BACKGROUND .............................................................................. 3
            6
                 III.   LEGAL STANDARD .......................................................................................... 5
            7
                 IV.    ARGUMENT........................................................................................................ 6
            8
            9           A.       Plaintiff’s Claim Arises from Ms. Maddow’s Exercise of Her Free
                                 Speech Rights on a Public Issue. ............................................................... 6
          10
                        B.       Plaintiff Cannot Establish That It Will Prevail on Its Defamation
          11
                                 Claim, and Its Complaint Must Therefore Be Struck. ............................... 7
          12
                                 1.       Ms. Maddow’s Comment Is Fully Protected Opinion..................... 8
          13
                                          a.       Ms. Maddow’s Opinion Is Based on Disclosed Facts
          14                                       and Thus Fully Protected. ...................................................... 8
          15                              b.       Ms. Maddow’s Commentary, in Context, Does Not
                                                   Imply Any Additional Objective Facts Capable of
          16                                       Being Proven False. ............................................................. 11
          17                                       (i)      The Broad Context of Ms. Maddow’s Comment
                                                            Confirms It Is Protected Opinion. ............................. 12
          18
                                                   (ii)     The Specific Context of Ms. Maddow’s
          19                                                Comment Also Confirms It Is Protected
                                                            Opinion. ..................................................................... 14
          20
                                                   (iii)    Ms. Maddow’s Comment Is Not Susceptible of
          21                                                Being Proven True or False and Therefore Is
                                                            Not Actionable. ......................................................... 17
          22
                                 2.       Ms. Maddow’s Comment Does Not Have the Defamatory
          23                              Meaning—That OAN Is Financed by Russia and Thus Guilty
                                          of Treason—That Plaintiff Advances. ........................................... 18
          24
                                 3.       Even If It Were Not Opinion, Ms. Maddow’s Comment is
          25                              Non-Actionable Because Plaintiff Confirms It Is
                                          Substantially True. ......................................................................... 21
          26
                 V.     CONCLUSION .................................................................................................. 22
          27
          28

Gibson, Dunn &
                                                                            i
Crutcher LLP                   MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
            Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.65 Page 3 of 28


            1
                                                         TABLE OF AUTHORITIES
            2
                                                                                                                                  Page(s)
            3
                 Cases
            4
                 Baker v. L.A. Herald Exam’r,
            5      42 Cal. 3d 254 (1986) ............................................................................. 10, 11, 12, 13
            6    Bell Atl. Corp. v. Twombly,
                    550 U.S. 544 (2007).................................................................................................... 6
            7
                 Buckley v. Littell,
            8      539 F.2d 882 (2d Cir. 1976), cert. denied, 429 U.S. 1062 (1977) ........................... 17
            9    CACI Premier Tech., Inc. v. Rhodes,
                   536 F.3d 280 (4th Cir. 2008) .................................................................................... 16
          10
                 Campanelli v. Regents of Univ. of Cal.,
          11       44 Cal. App. 4th 572 (1996) ..................................................................................... 21
          12     Citizens United v. FEC,
                    558 U.S. 310 (2010).................................................................................................. 14
          13
                 Cochran v. NYP Holdings, Inc.,
          14       58 F. Supp. 2d 1113 (C.D. Cal. 1998), aff’d and adopted, 210 F.3d
                   1036 (9th Cir. 2000) ........................................................................... 9, 10, 12, 15, 16
          15
                 Davis v. Elec. Arts Inc.,
          16       775 F.3d 1172 (9th Cir. 2015) .................................................................................... 7
          17     Dodds v. ABC, Inc.,
                   145 F.3d 1053 (9th Cir. 1998) .............................................................................. 8, 18
          18
                 Franklin v. Dynamic Details, Inc.,
          19        116 Cal. App. 4th 375 (2004) ................................................................................... 19
          20     Gardner v. Martino,
                   563 F.3d 981 (9th Cir. 2009) ................................................................................ 9, 12
          21
                 Greenbelt Coop. Publ’g Ass’n, Inc. v. Bresler,
          22       398 U.S. 6 (1970)...................................................................................................... 17
          23     Gregory v. McDonnell Douglas Corp.,
                   17 Cal. 3d 596 (1976) ........................................................................................... 7, 13
          24
                 Haynes v. Alfred A. Knopf, Inc.,
          25       8 F.3d 1222 (7th Cir. 1993) ...................................................................................... 10
          26     Heuer v. Kee,
                   15 Cal. App. 2d 710 (1936) ...................................................................................... 21
          27
                 Hilton v. Hallmark Cards,
          28        599 F.3d 894 (9th Cir. 2010) ...................................................................................... 6

Gibson, Dunn &
                                                                              ii
Crutcher LLP                     MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
            Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.66 Page 4 of 28


            1    Hustler Magazine, Inc. v. Falwell,
                   485 U.S. 46 (1988).............................................................................................. 14, 17
            2
                 Info. Control Corp. v. Genesis One Comput. Corp.,
            3       611 F.2d 781 (9th Cir. 1980) .................................................................................... 13
            4    John Doe 2 v. Superior Court,
                    1 Cal. App. 5th 1300 (2016) ....................................................................................... 9
            5
                 Knievel v. ESPN,
            6      393 F.3d 1068 (9th Cir. 2005) ........................................................................ 9, 18, 20
            7    Koch v. Goldway,
                   817 F.2d 507 (9th Cir. 1987) .................................................................................... 12
            8
                 La Liberte v. Reid,
            9       No. 18-CV-5398-DLI, Slip Op. at 13 (E.D.N.Y. Sept. 30, 2019) .............................. 9
          10     Makaeff v. Trump Univ., LLC,
                   715 F.3d 254 (9th Cir. 2013) .................................................................................. 5, 7
          11
                 Masson v. New Yorker Magazine, Inc.,
          12       501 U.S. 496 (1991).................................................................................................. 21
          13     Metabolife Int’l, Inc. v. Wornick,
                   72 F. Supp. 2d 1160 (S.D. Cal. 1999), rev’d in part on other grounds,
          14       264 F.3d 832 (9th Cir. 2001) .................................................................................. 2, 6
          15     Milkovich v. Lorain Journal Co.,
                    497 U.S. 1 (1990).............................................................................. 10, 11, 15, 17, 19
          16
                 Moyer v. Amador Valley Joint Union High Sch. Dist.,
          17       225 Cal. App. 3d 720 (1990) .................................................................................... 11
          18     N.Y. Times Co. v. Sullivan,
                    376 U.S. 254 (1964)............................................................................................ 13, 14
          19
                 U.S. ex rel. Newsham v. Lockheed Missiles & Space Co., Inc.,
          20        190 F.3d 963 (9th Cir. 1999) ...................................................................................... 2
          21     Norse v. Henry Holt & Co.,
                   991 F.2d 563 (9th Cir. 1993) .................................................................... 8, 13, 18, 19
          22
                 Old Dominion Branch No. 496 v. Austin,
          23        418 U.S. 264 (1974).............................................................................................. 8, 17
          24     In re Outlaw Labs., LP Litig.,
                     352 F. Supp. 3d 992 (S.D. Cal. 2018) ........................................................................ 5
          25
                 Page v. Oath Inc.,
          26       2018 WL 1474620 (S.D.N.Y. Mar. 26, 2018) ............................................................ 7
          27     Partington v. Bugliosi,
                   56 F.3d 1147 (9th Cir. 1995) .......................................................................... 8, 11, 12
          28

Gibson, Dunn &
Crutcher LLP                                                                iii
                                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
            Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.67 Page 5 of 28


            1    Phila. Newspapers, Inc. v. Hepps,
                    475 U.S. 767 (1986).................................................................................................. 21
            2
                 Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress,
            3       890 F.3d 828 (9th Cir. 2018) .................................................................................. 5, 6
            4    Premier Med. Mgmt. Sys., Inc. v. Cal. Ins. Guarantee Ass’n,
                    136 Cal. App. 4th 464 (2006) ..................................................................................... 7
            5
                 Scott v. McDonnell Douglas Corp.,
            6       37 Cal. App. 3d 277 (1974) ................................................................................ 14, 15
            7    Standing Comm. on Discipline v. Yagman,
                    55 F.3d 1430 (9th Cir. 1995) .................................................................... 9, 10, 15, 18
            8
                 Traditional Cat Ass’n, Inc. v. Gilbreath,
            9       118 Cal. App. 4th 392 (2004) ..................................................................................... 7
          10     Troy Group, Inc. v. Tilson,
                    364 F. Supp. 2d 1149 (2005) .................................................................................... 20
          11
                 Underwager v. Channel 9 Austl.,
          12       69 F.3d 361 (9th Cir. 1995) .......................................................................... 12, 15, 17
          13     Unelko Corp. v. Rooney,
                   912 F.2d 1049 (9th Cir. 1990), cert. denied, 499 U.S. 961 (1991) .......................... 12
          14
                 Vogel v. Felice,
          15       127 Cal. App. 4th 1006 (2005) ........................................................................... 21, 22
          16     Wynn v. Chanos,
                   75 F. Supp. 3d 1228 (N. D. Cal. 2014) ..................................................................... 20
          17
                 Yorty v. Chandler,
          18        13 Cal. App. 3d 467 (1970) ................................................................................ 11, 14
          19     Statutes
          20     Code. Civ. Proc., § 425.16 ....................................................................................... 2, 5, 6
          21     Other Authorities
          22     Merriam-Webster Online Dictionary, available at https://www.merriam-
                   webster.com/dictionary/literally (last accessed Oct. 21, 2019) ................................ 16
          23
                 Kevin Poulsen, Trump’s New Favorite Channel Employs Kremlin-Paid
          24       Journalist, Daily Beast (July 22, 2019),
                   https://www.thedailybeast.com/oan-trumps-new-favorite-channel-
          25       employs-kremlin-paid-journalist ................................................................................ 1
          26     The Rachel Maddow Show: Staffer on Trump-Favored Network Is on
                    Propaganda Kremlin Payroll (MSNBC television broadcast July 22,
          27        2019), available at https://www.msnbc.com/rachel-
                    maddow/watch/staffer-on-trump-favored-network-is-on-propaganda-
          28        kremlin-payroll-64332869743 .................................................................................... 3

Gibson, Dunn &
Crutcher LLP                                                                 iv
                                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
            Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.68 Page 6 of 28


            1    Restatement (Second) of Torts § 566 .............................................................................. 9
            2    5 B. Witkin, Summary of California Law § 495 (9th ed. 1988).................................... 21
            3
            4
            5
            6
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                              v
                                MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
            Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.69 Page 7 of 28


            1                                   I.     INTRODUCTION
            2          Plaintiff Herring Networks, Inc., the owner of One America News Network
            3    (“OAN”), alleges it has been defamed by Rachel Maddow based on a single rhetorical
            4    flourish—her comment that OAN’s employment of a reporter who is also paid by a
            5    Russian state-backed news organization renders OAN “paid Russian propaganda.”
            6    Plaintiff’s claim is baseless. Ms. Maddow’s comment is fully protected by California
            7    law and the First Amendment because it is an opinion based on fully disclosed facts, is
            8    not susceptible of the meaning Plaintiff ascribes to it, and—even if it could be
            9    considered factual—is substantially true. Because Ms. Maddow’s comment concerns a
          10     “public issue” and Plaintiff cannot establish a “probability” of prevailing on its
          11     defamation claim, this Court should strike the Complaint pursuant to California’s anti-
          12     SLAPP statute, California Code of Civil Procedure section 425.16.
          13            On July 22, 2019, The Daily Beast published an article stating that OAN
          14     employs a U.S. politics reporter named Kristian Rouz who is also a paid contributor to
          15     Sputnik, a state-financed news propaganda arm of the Russian government. See
          16     Compl. ¶¶ 24, 27, 29; Request for Judicial Notice, Ex. A (Kevin Poulsen, Trump’s
          17     New Favorite Channel Employs Kremlin-Paid Journalist, Daily Beast (July 22, 2019),
          18     https://www.thedailybeast.com/oan-trumps-new-favorite-channel-employs-kremlin-
          19     paid-journalist). That evening, Ms. Maddow opened The Rachel Maddow Show on
          20     MSNBC with a short segment expressing her views about The Daily Beast story, in
          21     which she observed, in part:
          22           We literally learned today that that outlet the president is promoting
                       shares staff with the Kremlin. . . . In this case, the most obsequiously pro-
          23           Trump right wing news outlet in America really literally is paid Russian
                       propaganda. The[ir] on air U.S. politics reporter is paid by the Russian
          24           government to produce propaganda for that government.
          25     Compl., Ex. A at 3.
          26           Plaintiff contends the “paid Russian propaganda” phrase is false and defamatory
          27     because Plaintiff construes it to mean that OAN itself is Russian-financed and therefore
          28     “amounts to a charge of treason and disloyalty to the United States of America.” Id.

Gibson, Dunn &
                                                             1
Crutcher LLP                MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
            Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.70 Page 8 of 28


            1    ¶¶ 38, 52. In leveling this charge, Plaintiff utterly ignores the context of Ms.
            2    Maddow’s comment, which is nothing more than a vivid, hyperbolic turn of phrase
            3    sandwiched between precise factual recitations that indisputably and accurately state
            4    the facts from The Daily Beast article. See id., Ex. A at 3.
            5           Plaintiff does not contest the facts reported by The Daily Beast. To the contrary,
            6    its Complaint confirms and elaborates on them, conceding that for more than four
            7    years, Mr. Rouz has written approximately 1,300 articles for Sputnik and was paid
            8    about $11,500 per year for doing so (id., Ex. B at 4), and that “Sputnik News is
            9    affiliated with the Russian government” (id. ¶ 24). When viewed in context—as they
          10     must be—Ms. Maddow’s words make clear that, when she called this arrangement
          11     “paid Russian propaganda,” she was expressing her opinion and astonishment that
          12     OAN has a paid staffer who also works for a Russian organization known for
          13     distributing pro-Kremlin propaganda.
          14            Ms. Maddow, MSNBC Cable L.L.C., NBCUniversal Media, LLC, and Comcast
          15     Corporation (“Defendants”) bring this anti-SLAPP special motion to strike to put an
          16     end to this meritless lawsuit at its outset. “To ensure that participation in public debate
          17     is not ‘chilled,’ the anti-SLAPP statute establishes a procedure for early dismissal of
          18     meritless lawsuits against public speech.” Metabolife Int’l, Inc. v. Wornick, 72 F.
          19     Supp. 2d 1160, 1165 (S.D. Cal. 1999), rev’d in part on other grounds, 264 F.3d 832
          20     (9th Cir. 2001). Because Plaintiff’s claim is unquestionably based on Ms. Maddow’s
          21     speech on a “public issue” and because Plaintiff cannot establish a “probability” of
          22     success on its claim as a matter of both California law and the First Amendment (Cal.
          23     Civ. Proc. Code § 425.16), the Court should strike the Complaint with prejudice and
          24     award Defendants their attorneys’ fees under the anti-SLAPP statute.1
          25
          26
                 1
          27         Cal. Civ. Proc. Code § 425.16(c)(1) (“[A] prevailing defendant on a special motion
                     to strike shall be entitled to recover his or her attorney’s fees and costs.”); U.S. ex
          28         rel. Newsham v. Lockheed Missiles & Space Co., Inc., 190 F.3d 963, 972–73 (9th
                     Cir. 1999) (anti-SLAPP law’s mandatory fees provision applicable in federal court).
Gibson, Dunn &
Crutcher LLP                                                  2
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
            Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.71 Page 9 of 28


            1                              II.   FACTUAL BACKGROUND
            2          Plaintiff owns and operates OAN, which, it alleges, “has become an important
            3    voice in American news, providing Americans with a conservative alternative to the
            4    major liberal news outlets.” Compl. ¶ 1. On July 22, 2019, The Rachel Maddow Show
            5    included a segment commenting on an article published that same day in The Daily
            6    Beast. The article reported that one of OAN’s politics reporters, Mr. Rouz, also works
            7    for and is paid by Sputnik, a pro-Kremlin news organization funded by the Russian
            8    government. Id. ¶¶ 24, 35–38; Notice of Lodging, Ex. 1 (The Rachel Maddow Show:
            9    Staffer on Trump-Favored Network Is on Propaganda Kremlin Payroll (MSNBC
          10     television broadcast July 22, 2019), available at https://www.msnbc.com/rachel-
          11     maddow/watch/staffer-on-trump-favored-network-is-on-propaganda-kremlin-payroll-
          12     64332869743). The Daily Beast article reported, and Plaintiff confirms, that Mr. Rouz
          13     “began writing articles for Sputnik News in 2014,” and that “Sputnik News is affiliated
          14     with the Russian government.” Compl. ¶ 24. Plaintiff does not allege that the content
          15     of The Daily Beast article is incorrect or actionable.
          16           The documents Plaintiff attaches to its Complaint also confirm that during more
          17     than four years of working for Sputnik News, Mr. Rouz has written approximately
          18     1,300 articles and was paid about $11,500 per year for doing so. Id., Ex. B at 5
          19     (“Statement on My Writing for Sputnik News”). The article reported, and Ms.
          20     Maddow reiterated, the U.S. intelligence community’s prior finding that Sputnik’s
          21     propaganda efforts played a key role in Russia’s interference in the 2016 U.S. election,
          22     and that Sputnik’s U.S. affiliate was required to formally register as a foreign agent.
          23     Id., Ex. A at 3.
          24           Ms. Maddow’s approximately three-and-a-half minute segment about The Daily
          25     Beast report was a lively and rhetorical commentary on what she called the “single
          26     most like sparkly story” in what had been “a more ridiculous than most day in the
          27     news.” Id. A review of the video (and its transcript) makes clear that Ms. Maddow
          28     was commenting solely about the “scoop from reporter Kevin [Poulsen],” which

Gibson, Dunn &
Crutcher LLP                                                 3
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.72 Page 10 of 28


            1    “sussed out that Trump’s favorite[,] more Trumpier than Fox TV network . . . has a full
            2    time on air reporter who covers U.S. politics who is simultaneously on the payroll of
            3    the Kremlin.” Id. The video and transcript also make clear that her comments were
            4    not based on any implied independent or undisclosed information. Her report on The
            5    Daily Beast article included the following comments:
            6          I mean, there is a lot of news today, but among the giblets the news gods
                       dropped off their plates for us to eat off the floor today is the actual news
            7          that this super right wing news outlet that the president has repeatedly
                       endorsed as a preferable alternative to Fox News, because he thinks Fox is
            8          insufficiently pro-Trump, so now he likes this [] other outlet better. We
                       literally learned today that that outlet the president is promoting shares
            9          staff with the Kremlin.
          10           I mean, what? I mean, it’s an easy thing to throw out, you know, like an
                       epitaph in the Trump era, right? Hey, that looks like Russian propaganda.
          11           In this case, the most obsequiously pro-Trump right wing news outlet in
                       America really literally is paid Russian propaganda. Th[eir] on air U.S.
          12           politics reporter is paid by the Russian government to produce
                       propaganda for that government.
          13
                       I mean, this is the kind of news we are supposed to take in stride these
          14           days. And we do our best.
          15     Id., Ex. A at 3–4 (emphasis added). Ms. Maddow also observed that:
          16         “at the same time he works for Trump’s favorite One America News team,
                      [Rouz] is also being paid by the Russian government to produce government-
          17          funded pro-Putin propaganda for a Russian government funded propaganda
                      outfit called Sputnik”;
          18
                     “Sputnik, of course, had a key role in the Russian government’s intervention in
          19          the 2016 election to help Trump, according to the intelligence committee`s
                      assessment of that attack”; and
          20
                     “Sputnik has also formally registered with the U.S. Justice Department as an
          21          agent of a foreign power.”
          22     Id., Ex. A at 2–4.
          23           Out of all these comments, Plaintiff bases its entire claim on Ms. Maddow’s
          24     rhetorical characterization of this situation as “really literally [] paid Russian
          25     propaganda.” Id. ¶¶ 38, 46. Plaintiff asserts that statement is false and defamatory
          26     because “OAN is wholly owned and financed by the Herring[]” family, and “has never
          27     been paid or received a penny from Russia or the Russian government.” Id. ¶ 5.
          28     Plaintiff alleges the comment “constitutes defamation per se because it is damaging on

Gibson, Dunn &
Crutcher LLP                                                   4
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.73 Page 11 of 28


            1    its face to Plaintiff’s business and reputation” and “amounts to a charge of treason and
            2    disloyalty to the United States of America.” Id. ¶ 52.
            3                                   III.   LEGAL STANDARD
            4          California’s anti-SLAPP law permits courts to root out baseless lawsuits aimed
            5    at chilling the exercise of free speech—i.e., “strategic lawsuits against public
            6    participation.” In enacting the anti-SLAPP law, the legislature found “a disturbing
            7    increase in lawsuits brought primarily to chill the valid exercise of the constitutional
            8    rights of freedom of speech” and to that end, mandated that the law “shall be construed
            9    broadly.” Cal. Civ. Proc. Code § 425.16(a). Ninth Circuit courts apply the anti-
          10     SLAPP statute in diversity actions like this one. See Planned Parenthood Fed’n of
          11     Am., Inc. v. Ctr. for Med. Progress, 890 F.3d 828, 834 (9th Cir. 2018).
          12           Courts employ a two-step inquiry to determine if a complaint is subject to a
          13     defendant’s special motion to strike. First, a defendant must make a prima facie case
          14     that a “cause of action against [it] aris[es] from any act of that person in furtherance of
          15     [its] right of petition or free speech under the United States Constitution or the
          16     California Constitution in connection with a public issue.” Cal. Civ. Proc. Code
          17     § 425.16(b)(1). If that showing is made, the burden shifts to the plaintiff at the second
          18     prong of the analysis to “establish[] that there is a probability that the plaintiff will
          19     prevail on the claim.” Id.; In re Outlaw Labs., LP Litig., 352 F. Supp. 3d 992, 1010
          20     (S.D. Cal. 2018). If a plaintiff cannot meet its burden on this second step, “it has no
          21     possibility of success on the merits” and the Court should grant the motion to strike.
          22     Makaeff v. Trump Univ., LLC, 715 F.3d 254, 265 (9th Cir. 2013).
          23           Where, as here, “a defendant makes a special motion to strike based on alleged
          24     deficiencies in the plaintiff’s complaint, the motion must be treated in the same manner
          25     as a motion under Rule 12(b)(6),” and no discovery is necessary or required before the
          26     Court can rule on Defendants’ anti-SLAPP motion. Planned Parenthood, 890 F.3d at
          27     834 (citation omitted). In construing an anti-SLAPP motion under Rule 12(b)(6),
          28     courts accept as true the allegations in the complaint, but are not bound to accept as

Gibson, Dunn &
Crutcher LLP                                                   5
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.74 Page 12 of 28


            1    true a legal conclusion couched as a factual argument, “and a formulaic recitation of a
            2    cause of action’s elements will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
            3    (2007).
            4                                       IV.    ARGUMENT
            5
                 A.    Plaintiff’s Claim Arises from Ms. Maddow’s Exercise of Her Free Speech
            6          Rights on a Public Issue.
            7          Under California’s anti-SLAPP law, causes of action “arising from any act of [a
            8    defendant] in furtherance of the [defendant’s] right of . . . free speech . . . in connection
            9    with a public issue” are subject to a special motion to strike. Cal. Civ. Proc. Code §
          10     425.16(b)(1). Statements made on a television broadcast about a public issue trigger
          11     the statute’s protections. See id. § 425.16(e)(3) (anti-SLAPP law applies to “any
          12     written or oral statement or writing made in a place open to the public or a public
          13     forum in connection with an issue of public interest”); Metabolife Int’l, 72 F. Supp. 2d
          14     at 1165 (statements at issue were “published by Defendants as part of a widely
          15     disseminated television broadcast, which is undoubtedly a public forum”).
          16           Plaintiff’s claim arises from Ms. Maddow’s comment about a news report of
          17     indisputable public interest: that OAN, a U.S. news organization—an allegedly
          18     “important voice in American news,” and “conservative alternative to the major liberal
          19     news outlets” (Compl. ¶ 1), praised by the President—employs a reporter who was
          20     also being paid to write articles for Sputnik, which the U.S. intelligence community
          21     determined played a role in spreading propaganda as part of Russia’s effort to interfere
          22     in and influence the 2016 presidential election. Ms. Maddow’s commentary about The
          23     Daily Beast story touched on Russian interference in the 2016 election, ongoing
          24     Russian influence in domestic U.S. elections and affairs, President Trump, and bias in
          25     news media—each itself an issue of public interest. See, e.g., id., Ex. A at 3 (reporting
          26     that Sputnik News “had a key role in the Russian government’s intervention in the
          27     2016 election to help Trump, according to the intelligence committee’s assessment of
          28     that attack”); Hilton v. Hallmark Cards, 599 F.3d 894, 906 (9th Cir. 2010) (noting that

Gibson, Dunn &
Crutcher LLP                                                  6
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.75 Page 13 of 28


            1    Ninth Circuit courts have “construe[d] ‘public issue or issue of public interest’ . . .
            2    broadly in light of the statute’s stated purpose to encourage participation in matters of
            3    public importance or consequence”); see also Page v. Oath Inc., 2018 WL 1474620, at
            4    *2 (S.D.N.Y. Mar. 26, 2018) (speech concerning “Russian interference in . . . the 2016
            5    presidential election” “directly implicates matters of public concern”).
            6          Because Defendants have satisfied prong one of the anti-SLAPP inquiry, the
            7    burden shifts to Plaintiff to establish a probability of prevailing on its claim.
            8    B.    Plaintiff Cannot Establish That It Will Prevail on Its Defamation Claim,
            9          and Its Complaint Must Therefore Be Struck.
          10           Under the second prong of the anti-SLAPP inquiry, the burden shifts to Plaintiff
          11     “to establish a reasonable probability that it will prevail on its claim in order for that
          12     claim to survive dismissal.” Makaeff, 715 F.3d at 261. Courts consider not only the
          13     “substantive merits of the plaintiff’s complaint,” for which the plaintiff bears the
          14     burden of proof, but also “all available defenses . . . including, but not limited to
          15     constitutional defenses.” Traditional Cat Ass’n, Inc. v. Gilbreath, 118 Cal. App. 4th
          16     392, 398 (2004). A defendant carries its burden to show that an affirmative defense is
          17     available if it establishes “a probability of prevailing” on the merits of the defense.
          18     Davis v. Elec. Arts Inc., 775 F.3d 1172, 1177 (9th Cir. 2015) (quoting Premier Med.
          19     Mgmt. Sys., Inc. v. Cal. Ins. Guarantee Ass’n, 136 Cal. App. 4th 464, 477 (2006)).
          20     Accordingly, Plaintiff’s claim must be dismissed if it “presents an insufficient legal
          21     basis for [the claim].” Makaeff, 715 F.3d at 261.
          22           Here, Plaintiff cannot establish that there is a reasonable probability it will
          23     prevail on its defamation claim. As a threshold matter, to prevail under both California
          24     law and the First Amendment, Plaintiff would have to demonstrate that Ms.
          25     Maddow—when she gave her opinion that colorfully characterized The Daily Beast’s
          26     report—made a “false statement of fact” that defamed it and harmed its reputation.
          27     Gregory v. McDonnell Douglas Corp., 17 Cal. 3d 596, 600 (1976) (“An essential
          28     element of libel . . . is that the publication in question must contain a false statement of

Gibson, Dunn &
Crutcher LLP                                                   7
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.76 Page 14 of 28


            1    fact.”); Old Dominion Branch No. 496 v. Austin, 418 U.S. 264, 283 (1974) (“The sine
            2    qua non of recovery for defamation . . . is the existence of falsehood.”). It cannot do
            3    so.
            4          First, Ms. Maddow’s comment is fully protected opinion because (a) it was
            5    based on disclosed facts; and (b) it does not imply any additional objective facts such
            6    that it is capable of being proven false. Second, Plaintiff cannot demonstrate that her
            7    comment is “capable of the defamatory meaning [plaintiff] ascribes to it” when
            8    interpreted “from the standpoint of the average [viewer].” Norse v. Henry Holt & Co.,
            9    991 F.2d 563, 567 (9th Cir. 1993). Third, even if Ms. Maddow’s statement were
          10     determined not to be protected opinion, Plaintiff’s claim is affirmatively barred
          11     because Plaintiff’s own allegations confirm that her statement is substantially true:
          12     OAN’s reporter is actually paid by a Russian government-financed news organization.
          13     As a result, the Court should strike the Complaint with prejudice and award attorneys’
          14     fees and costs to Defendants.
          15           1.     Ms. Maddow’s Comment Is Fully Protected Opinion.
          16
                              a.     Ms. Maddow’s Opinion Is Based on Disclosed Facts and Thus
          17                         Fully Protected.
          18           Ms. Maddow expressly disclosed the underlying facts on which she based her
          19     “paid Russian propaganda” comment—those reported in The Daily Beast article—and
          20     Plaintiff does not allege that any of the facts reported in that article are false or
          21     defamatory. Indeed, Plaintiff concedes they are true and amplifies them by
          22     documenting that Mr. Rouz has in fact written over 1,300 articles for Sputnik. See
          23     Compl., Ex. B at 5. This is fatal to Plaintiff’s defamation claim: as the Ninth Circuit
          24     has repeatedly held, “when a speaker outlines the factual basis for [her] conclusion,
          25     [her] statement is protected by the First Amendment.” Partington v. Bugliosi, 56 F.3d
          26     1147, 1156 (9th Cir. 1995); see also Dodds v. ABC, Inc., 145 F.3d 1053, 1067 (9th Cir.
          27     1998) (an opinion “based on an implication arising from disclosed facts is not
          28     actionable when the disclosed facts themselves are not actionable”); Standing Comm.

Gibson, Dunn &
Crutcher LLP                                                   8
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.77 Page 15 of 28


            1    on Discipline v. Yagman, 55 F.3d 1430, 1439 (9th Cir. 1995) (“A statement of opinion
            2    based on fully disclosed facts can be punished only if the stated facts are themselves
            3    false and demeaning.”); accord John Doe 2 v. Superior Court, 1 Cal. App. 5th 1300,
            4    1314 (2016) (citing Restatement (Second) of Torts § 566 cmt. b, p. 171).
            5          In Gardner v. Martino, for example, the Ninth Circuit held that a talk-show
            6    host’s comments based solely on facts asserted by an on-air telephone caller were
            7    protected opinion, noting that the radio show contained “drama [and] hyperbolic
            8    language.” 563 F.3d 981, 988 (9th Cir. 2009). The Gardner court found that
            9    “Because Martino’s ‘lying’ statements were made in reliance on the facts outlined on
          10     air by [the caller] in the minutes preceding his commentary . . . no reasonable listener
          11     could consider Martino’s comments to imply an assertion of objective facts rather than
          12     an interpretation of the facts equally available to Martino and to the listener.” Id. (“As
          13     we stated in Partington, when it is clear that the allegedly defamatory statement is
          14     ‘speculat[ion] on the basis of the limited facts available,’ . . . it represents a non-
          15     actionable personal interpretation of the facts” (quoting Partington, 56 F.3d at 1156));
          16     La Liberte v. Reid, No. 18-CV-5398-DLI, Slip Op. at 13 (E.D.N.Y. Sept. 30, 2019)
          17     (applying California anti-SLAPP law to strike defamation claim based on a tweet
          18     because it was opinion and did not “imply[] additional facts unavailable to the reader”
          19     (citing Gardner, 563 F.3d at 988)).
          20           Here, “[t]he facts underlying the subject of the alleged defamatory statement are
          21     disclosed in the [segment] and are not themselves alleged to be defamatory.” Cochran
          22     v. NYP Holdings, Inc., 58 F. Supp. 2d 1113, 1122 (C.D. Cal. 1998), aff’d and adopted,
          23     210 F.3d 1036 (9th Cir. 2000); see Compl. ¶¶ 27–28 (criticizing reporter, but not
          24     questioning article’s accuracy). Just as in Cochran, Plaintiff concedes the thrust of the
          25     article’s reporting—i.e., that Mr. Rouz is both employed by OAN and works for and is
          26     paid by a government-funded Russian news organization. Id. ¶¶ 23–24. Because Ms.
          27     Maddow’s “loose, figurative” language, Knievel v. ESPN, 393 F.3d 1068,1075 (9th
          28     Cir. 2005), was “based on facts available to both the writer and the reader, [it] implied

Gibson, Dunn &
Crutcher LLP                                                   9
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.78 Page 16 of 28


            1    only the [speaker’s] interpretations of the publicly known facts,” and is therefore
            2    protected opinion, Cochran, 58 F. Supp. 2d at 1122. See also Yagman, 55 F.3d at 1439
            3    (“‘[A]n opinion which is unfounded reveals its lack of merit when the opinion-holder
            4    discloses the factual basis for the idea’; readers are free to accept or reject the author’s
            5    opinion based on their own independent evaluation of the facts” (citation omitted));
            6    accord Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222, 1227 (7th Cir. 1993) (“[I]f it is
            7    plain that the speaker is expressing a subjective view, an interpretation, a theory,
            8    conjecture, or surmise, rather than claiming to be in possession of objectively
            9    verifiable facts, the statement is not actionable.”).
          10           Further, Ms. Maddow’s commentary did not imply that any undisclosed fact
          11     formed the basis of her comment. To the contrary, the segment makes clear that the
          12     entire basis for her commentary is The Daily Beast’s “sparkly story” and “scoop”
          13     (Compl., Ex. A at 3), and she nowhere indicates that she has separate knowledge about
          14     Mr. Rouz or the funding of OAN other than from that article. See id., Ex. A at 4 (“We
          15     literally learned today [from the article] that that outlet the president is promoting
          16     shares staff with the Kremlin.”).
          17           As in Cochran, Ms. Maddow “does not even hint that her opinion is based on
          18     any additional, undisclosed facts” beyond those she stated on air, all of which were
          19     drawn from a publicly available news article. 58 F. Supp. 2d at 1122; see also Baker v.
          20     L.A. Herald Exam’r, 42 Cal. 3d 254, 267 (1986) (finding that “the conversation was
          21     ‘being used in a metaphorical, exaggerated or even fantastic sense’ and did not imply
          22     the existence of any undisclosed facts” (citation omitted)). Her statement is thus pure
          23     opinion and not susceptible of sustaining a claim for defamation. Cf. Milkovich v.
          24     Lorain Journal Co., 497 U.S. 1, 27 n.3 (1990) (explaining difference between opinion
          25     implying undisclosed facts and opinion setting forth factual basis therefore, and
          26     confirming the latter is non-actionable).
          27
          28

Gibson, Dunn &
Crutcher LLP                                                  10
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.79 Page 17 of 28


            1                 b.    Ms. Maddow’s Commentary, in Context, Does Not Imply Any
            2                       Additional Objective Facts Capable of Being Proven False.

            3          Even putting aside that she fully disclosed the facts upon which her comments
            4    were based, Ms. Maddow’s “paid Russian propaganda” comment qualifies as non-
            5    actionable opinion because, as a matter of law, no reasonable factfinder could conclude
            6    that her comment, when viewed in context, implies an assertion of undisclosed,
            7    objective, provably false facts. See Partington, 56 F.3d at 1153.
            8          In Milkovich, the Supreme Court made clear that statements are more likely to
            9    be considered opinions when they contain “loose, figurative, or hyperbolic language
          10     which would negate the impression” that a speaker was seriously making a factual
          11     defamatory statement. 497 U.S. at 21. The Ninth Circuit has repeatedly enforced this
          12     principle. See, e.g., Partington, 56 F.3d at 1153. California courts likewise have
          13     consistently provided robust protection for expressions of opinion and rhetorical
          14     language. See, e.g., Baker, 42 Cal. 3d at 264 (“If the exercise of literary style were
          15     always subject to the threat of a defamation action, not only would the content of
          16     messages ultimately be altered, but the vigorous and vital public debate essential to the
          17     democratic process would be ‘tempered to polite sparring’” (citation omitted)); Moyer
          18     v. Amador Valley Joint Union High Sch. Dist., 225 Cal. App. 3d 720, 724 (1990)
          19     (noting that “Milkovich did not substantially change [California’s opinion] principles;
          20     it underscored that in cases such as this, raising First Amendment issues, a reviewing
          21     court must make an independent examination of the whole record in order to ensure
          22     that there is no infringement of free expression”); Yorty v. Chandler, 13 Cal. App. 3d
          23     467, 472–73 (1970) (holding that “mere expression of opinion or severe criticism is
          24     not libelous” and that newspaper “has a right to express its views on who should be
          25     appointed to public office” through “rhetorical hyperbole”).
          26           To determine if a statement is protected opinion as opposed to a statement
          27     implying an assertion of objective facts, the Ninth Circuit “examine[s] the totality of
          28

Gibson, Dunn &
Crutcher LLP                                                 11
                            MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.80 Page 18 of 28


            1    the circumstances in which” the challenged statement was made, using a three-part
            2    inquiry:
            3           First, we look at the statement in its broad context, which includes the general
            4           tenor of the entire work, the subject of the statements, the setting, and the format
                        of the work. Next we turn to the specific context and content of the statements,
            5           analyzing the extent of figurative or hyperbolic language used and the
            6           reasonable expectations of the audience in that particular situation. Finally, we
                        inquire whether the statement itself is sufficiently factual to be susceptible of
            7           being proved true or false.
            8    Underwager v. Channel 9 Austl., 69 F.3d 361, 366 (9th Cir. 1995) (citing Partington,
            9    56 F.3d at 1153, and Unelko Corp. v. Rooney, 912 F.2d 1049, 1053 (9th Cir. 1990),
          10     cert. denied, 499 U.S. 961 (1991)).2
          11
                                     (i)    The Broad Context of Ms. Maddow’s Comment Confirms
          12                                It Is Protected Opinion.
          13            “The Court first considers the statement in the broad context in which it was
          14     made, including the general tenor of the entire work.” Cochran, 58 F. Supp. 2d at
          15     1121. As here, statements made in the context of opinion- or commentary-focused
          16     media are presumed to be non-actionable. See, e.g., id. at 1123, 1126 (confirming that
          17     the setting of the alleged defamatory statement is an opinion column and finding
          18     statement non-actionable opinion).
          19            Statements uttered in political discussion are also presumptively protected
          20     opinion. See Koch v. Goldway, 817 F.2d 507, 508–10 (9th Cir. 1987) (statement by
          21
                 2
          22         Ninth Circuit courts sometimes frame the totality of the circumstances test in
                     slightly different terms but with the same effect: “(1) whether the general tenor of
          23         the entire work negates the impression that the defendant was asserting an objective
                     fact, (2) whether the defendant used figurative or hyperbolic language that negates
          24         the impression, and (3) whether the statement in question is susceptible of being
                     proved true or false.” Gardner, 563 F.3d at 987.
          25
                     And California courts employ a similar totality of the circumstances test: “First, the
          26         language of the statement is examined. For words to be defamatory, they must be
                     understood in a defamatory sense. . . . Next, the context in which the statement was
          27         made must be considered. . . . This contextual analysis demands that the courts
                     look at the nature and full content of the communication and to the knowledge and
          28         understanding of the audience to whom the publication was directed.” Baker, 42
                     Cal. 3d at 260–61.
Gibson, Dunn &
Crutcher LLP                                                 12
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.81 Page 19 of 28


            1    political opponent suggesting that the other may have been a Nazi war criminal was
            2    not actionable). And comments are found to be protected opinion when made in a
            3    forum in which the “audience may anticipate efforts by the parties to persuade others
            4    to their positions by use of epithets, fiery rhetoric or hyperbole.” Info. Control Corp.
            5    v. Genesis One Comput. Corp., 611 F.2d 781, 784 (9th Cir. 1980) (citation omitted);
            6    see also id. (“[E]ven apparent statements of fact may assume the character of
            7    statements of opinion, and thus be privileged, when made in public debate” (quoting
            8    Gregory, 17 Cal. 3d at 601)). Therefore, the California Supreme Court has confirmed
            9    that, depending on the context, “language which generally might be considered as
          10     statements of fact may well assume the character of statements of opinion.” Gregory,
          11     17 Cal. 3d at 601.
          12           Here, the allegedly actionable comment was made as part of Ms. Maddow’s
          13     show, which is one of the leading cable news programs in America and the highest
          14     rated on MSNBC. Compl. ¶ 22. Plaintiff alleges that MSNBC “caters to and promotes
          15     liberal politics” (id. ¶ 19) and that Ms. Maddow “is a liberal television host” (id. ¶ 30).
          16     Her comment must therefore be examined in the broad context of what Plaintiff itself
          17     characterizes as an opinion-laden, politics-focused discussion on an evening cable
          18     news show. See id. ¶¶ 19, 30. In this context, an “average” viewer would understand
          19     Ms. Maddow’s statements as being colorful commentary on The Daily Beast’s
          20     reporting, Norse, 991 F.2d at 567—not asserting facts regarding the ownership and
          21     financing of OAN or whether it is guilty of treason.
          22           To impose liability for such rhetorical speech on public issues in this context
          23     would have a severe chilling effect on political discussion and public debate,
          24     unlawfully punishing “would-be critics” who “may be deterred from voicing their
          25     criticism.” N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279 (1964); see also Baker, 42
          26     Cal. 3d at 268–69 (“The threat of a clearly nonmeritorious defamation action
          27     ultimately chills the free exercise of expression. . . . The press cannot be codified if it
          28     is to be free. To be truly free, the press must know it is free.”). “First Amendment

Gibson, Dunn &
Crutcher LLP                                                  13
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.82 Page 20 of 28


            1    freedoms,” like those at issue here, “need breathing space to survive.” Citizens United
            2    v. FEC, 558 U.S. 310, 329 (2010) (citation omitted); id. at 340 (“[P]olitical speech
            3    must prevail against laws that would suppress it.”). Indeed, the Supreme Court has
            4    repeatedly affirmed the “profound national commitment to the principle that debate on
            5    public issues should be uninhibited, robust, and wide-open, and that it may well
            6    include vehement, caustic, and sometimes unpleasantly sharp attacks on government
            7    and public officials.” Sullivan, 376 U.S. at 270; see also Hustler Magazine, Inc. v.
            8    Falwell, 485 U.S. 46, 50 (1988) (confirming that “[a]t the heart of the First
            9    Amendment is the recognition of the fundamental importance of the free flow of ideas
          10     and opinions on matters of public interest and concern”). Accordingly, Plaintiff’s
          11     efforts to punish Ms. Maddow’s comment “would subvert the most fundamental
          12     meaning of a free press, protected by the First [Amendment].” Yorty, 13 Cal. App. 3d
          13     at 476 (citation omitted).
          14                         (ii)     The Specific Context of Ms. Maddow’s Comment Also
          15                                  Confirms It Is Protected Opinion.
          16           Examining the specific context surrounding the allegedly actionable statement
          17     confirms it is protected opinion. Plaintiff concedes, as it must, that Ms. Maddow’s
          18     segment is titled “Staffer on Trump-favored network is on propaganda Kremlin
          19     payroll.” Compl. ¶ 35. That title confirms that the topic of the segment (which was
          20     the same topic of The Daily Beast article) was OAN’s employment of a reporter who is
          21     also paid by a Russia-financed news organization—not, as Plaintiff alleges, who
          22     finances OAN or whether OAN’s owner is treasonous, id. ¶¶ 49, 52.
          23           The statement in question “must be considered in its entirety; [i]t may not be
          24     divided into segments and each portion treated as a separate unit.” Scott v. McDonnell
          25     Douglas Corp., 37 Cal. App. 3d 277, 291 n.11 (1974) (internal quotation marks and
          26     citations omitted). Here, Plaintiff does precisely what the law prohibits, omitting
          27     crucial context of the statement at issue. Id. Ms. Maddow’s comment was both
          28     preceded and immediately followed by multiple (at least four) specific, accurate facts

Gibson, Dunn &
Crutcher LLP                                                14
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.83 Page 21 of 28


            1    taken from The Daily Beast article (including that Mr. Rouz was paid by Sputnik) and
            2    nonfactual, rhetorical commentary and reaction (“I mean, this is the kind of news we
            3    are supposed to take in stride these days,” Compl., Ex. A. at 4). Indeed, in the
            4    sentence immediately following the “paid Russian propaganda” remark, Ms. Maddow
            5    explains precisely what she meant by it: OAN’s “on[-]air U.S. politics reporter is paid
            6    by the Russian government to produce propaganda for that government.” Id.
            7          Plaintiff alleges that Ms. Maddow’s use of the term “literally” shows that the
            8    comment was not opinion but was actually intended to express or imply facts. Id.
            9    ¶¶ 41–42. But Plaintiff’s myopic reliance on this word and exclusion of its immediate
          10     context directly contravenes the Ninth Circuit’s totality of the circumstances test. See
          11     Underwager, 69 F.3d at 366; see also Cochran, 58 F. Supp. 2d at 1124 (viewing the
          12     words “history reveals” in context of allegedly actionable statement, which also
          13     includes figurative and hyperbolic language). Indeed, just examining the paragraph
          14     containing the allegedly actionable comment confirms its figurative and hyperbolic
          15     nature:
          16           I mean, what? I mean, it’s an easy thing to throw out, you know, like an epitaph
          17           in the Trump era, right? Hey, that looks like Russian propaganda. In this case,
                       the most obsequiously pro-Trump right wing news outlet in America really
          18           literally is paid Russian propaganda. The[ir] on air U.S. politics reporter is paid
          19           by the Russian government to produce propaganda for that government.
          20
                 Compl., Ex. A at 4. Apart from making clear that her interpretation of The Daily Beast
          21
                 article relates to Mr. Rouz (and not to OAN’s owner), the rhetorical phrases “I mean,
          22
                 what?,” “Hey, that looks like Russian propaganda,” “obsequiously pro-Trump” and
          23
                 “really literally” are the type of rhetorical flourishes that are the hallmark of opinion
          24
                 when considered in their immediate context, and certainly within the broader context
          25
                 of Ms. Maddow’s opinion-laden show as a whole. See Milkovich, 497 U.S. at 21; see
          26
                 also Yagman, 55 F.3d at 1440 (statement that a district judge was “dishonest” must be
          27
                 weighed “in [the] context” of “a string of colorful adjectives Yagman used” to describe
          28

Gibson, Dunn &
Crutcher LLP                                                 15
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.84 Page 22 of 28


            1    the judge, which rendered the term “dishonest” merely one of “rhetorical hyperbole,
            2    incapable of being proved true or false”); see also CACI Premier Tech., Inc. v. Rhodes,
            3    536 F.3d 280, 302 (4th Cir. 2008) (finding allegedly defamatory statement “[t]hese
            4    guys literally fought on the side of [the former dictator in Zaire]” did not state actual
            5    facts about plaintiff).
            6           Further undermining Plaintiff’s emphasis on the use of the word “literally,” that
            7    word has multiple meanings, including a figurative meaning in common parlance, and
            8    it is frequently used in a nonliteral manner as a rhetorical device. See Literally,
            9    Merriam-Webster Online Dictionary, available at https://www.merriam-
          10     webster.com/dictionary/literally (last accessed Oct. 21, 2019) (defined as “in effect:
          11     VIRTUALLY—used in an exaggerated way to emphasize a statement or description
          12     that is not literally true or possible” (emphasis added)).
          13            Looking beyond the paragraph containing her comment, Ms. Maddow’s
          14     segment is replete with other colorful rhetorical hyperbole:
          15         “[T]he single most like sparkly story of the entire day is this scoop from reporter
                      Kevin Paulson at ‘The Daily Beast’ who has sussed out that Trump’s favorite
          16          more Trumpier than Fox TV network [employs an on-air reporter who is also
                      paid by the Kremlin]. What?” Compl., Ex. A at 3.
          17
                     “[A]mong the giblets the news gods dropped off their plates for us to eat off the
          18          floor today is the actual news that this super right wing news outlet that the
                      president has repeatedly endorsed as a preferable alternative to Fox News,
          19          because he thinks Fox is insufficiently pro-Trump, so now he likes this [] other
                      outlet better. We literally learned today that that outlet the president is
          20          promoting shares staff with the Kremlin.” Id. at 3–4.
          21         “I mean, this is the kind of news we are supposed to take in stride these days.
                      And we do our best.” Id. at 4.
          22
                    Like in Cochran, the audience for The Rachel Maddow Show and those viewing the
          23
                 segment “would reasonably expect the alleged defamatory statement to constitute []
          24
                 opinion, tucked in as it is, among numerous other statements of opinion in a
          25
                 recognizable opinion column.” 58 F. Supp. 2d at 1125. The specific context of the
          26
                 comment confirms Plaintiff’s inability to establish that it is a factual statement, as
          27
                 opposed to protected opinion.
          28

Gibson, Dunn &
Crutcher LLP                                                 16
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.85 Page 23 of 28


            1                        (iii)   Ms. Maddow’s Comment Is Not Susceptible of Being
            2                                Proven True or False and Therefore Is Not Actionable.

            3          Nor is Ms. Maddow’s take on The Daily Beast article susceptible of being
            4    proven true or false. See Underwager, 69 F.3d at 366. This factor ensures that “public
            5    debate will not suffer for lack of ‘imaginative expression’ or the ‘rhetorical hyperbole’
            6    which has traditionally added much to the discourse of our Nation.” Milkovich, 497
            7    U.S. at 20 (quoting Falwell, 485 U.S. at 53–55). It reflects the Supreme Court’s
            8    longstanding principle that “a statement on matters of public concern must be provable
            9    as false before there can be liability under state defamation law.” Id. at 19–20
          10     (emphasis added).
          11           In Milkovich, the Supreme Court endorsed “the Bresler–Letter Carriers–Falwell
          12     line of cases,” which “provides protection for statements that cannot ‘reasonably [be]
          13     interpreted as stating actual facts’ about an individual.” Id. at 20 (quoting Falwell, 485
          14     U.S. at 50). In Letter Carriers, the Court rejected plaintiffs’ efforts to make actionable
          15     the “loose, figurative” use of charged words, including the term “traitor” in a literary
          16     definition of a union “scab.” 418 U.S. at 284, 286 (usage was “merely rhetorical
          17     hyperbole, a lusty and imaginative expression of the contempt felt by union
          18     members”). Similarly, in Bresler, a local newspaper published articles in which some
          19     people had characterized a real estate developer’s negotiating position as “blackmail,”
          20     and the developer sued for libel. Greenbelt Coop. Publ’g Ass’n, Inc. v. Bresler, 398
          21     U.S. 6, 7–8 (1970). The Supreme Court rejected the argument that the use of the term
          22     “blackmail” was actionable as implying the developer had committed the actual crime
          23     of blackmail, finding that “even the most careless reader must have perceived that the
          24     word was no more than rhetorical hyperbole.” Id. at 13–14; see also Buckley v. Littell,
          25     539 F.2d 882, 893 (2d Cir. 1976), cert. denied, 429 U.S. 1062 (1977) (finding term
          26     “fascist” subject to a variety of interpretations and cannot be regarded as a statement of
          27     fact). There is an even less direct connection between the meaning Plaintiff ascribes to
          28     “paid Russian propaganda” (implying Russian financing of OAN as a whole and

Gibson, Dunn &
Crutcher LLP                                                 17
                            MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.86 Page 24 of 28


            1    treasonous activity) and the meanings alleged to be defamatory in Letter Carriers and
            2    Bresler (the independently loaded terms “traitor” and “blackmail”). Ms. Maddow’s
            3    statement—that, because of its employment of Mr. Rouz, OAN “really literally is paid
            4    Russian propaganda”—is thus not susceptible of being proven true or false.
            5           Ms. Maddow was, quite clearly, offering up her own unique expression of her
            6    views to capture what she viewed as the “ridiculous” nature of the undisputed facts:
            7    that a U.S. news network is employing a reporter who is also being paid by the
            8    Russian-controlled Sputnik in the midst of a raging debate about Russian election
            9    interference. She presented reporting from The Daily Beast, commented in a colorful
          10     way while repeatedly disclosing the facts, and allowed her viewers to draw their own
          11     conclusions. Her comment, therefore, is a quintessential statement “of rhetorical
          12     hyperbole, incapable of being proved true or false.” Yagman, 55 F.3d at 1440; see
          13     Knievel, 393 F.3d at 1078 (assessing “meaning of the word [pimp] in the context in
          14     which it was used” and finding where it “cannot reasonably be interpreted literally in
          15     this context, the fact that its literal interpretation could be proven true or false is
          16     immaterial”). Plaintiff cannot hold Defendants liable for the expression of this
          17     opinion.
          18            2.     Ms. Maddow’s Comment Does Not Have the Defamatory Meaning—
          19                   That OAN Is Financed by Russia and Thus Guilty of Treason—That
                               Plaintiff Advances.
          20
          21            Plaintiff’s claim also fails because Ms. Maddow’s hyperbolic comment, when
          22     viewed in context, is not susceptible to “the defamatory meaning [plaintiff] ascribes to
          23     it.” Norse, 991 F.2d at 567. This too is a question of law. Dodds, 145 F.3d at 1065.
          24            Plaintiff alleges Ms. Maddow’s statement that “[OAN] really literally is paid
          25     Russian propaganda” is defamatory because “OAN is not paid by the Russian
          26     government, none of OAN’s content comes from the Russian government, and OAN is
          27     not owned or controlled by Russia.” Compl. ¶ 48. Plaintiff also alleges the statement
          28     implied that “OAN is paid by the Russian government for running content prepared for

Gibson, Dunn &
Crutcher LLP                                                   18
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.87 Page 25 of 28


            1    or at the direction of the Russian government; and/or . . . Rouz is paid by the Russian
            2    government for preparing content for OAN for or at the direction of the Russian
            3    government.” Id. ¶ 49. Plaintiff further alleges the statement is per se defamatory
            4    because it “amounts to a charge of treason and disloyalty to the United States of
            5    America.” Id. ¶ 52.
            6          In assessing whether a statement is fairly susceptible of a particular defamatory
            7    meaning, the court’s determination should be made “from the standpoint of the average
            8    reader, . . . judging the statement not in isolation, but within the context in which it is
            9    made.” Norse, 991 F.2d at 567 (citation omitted); see also Franklin v. Dynamic
          10     Details, Inc., 116 Cal. App. 4th 375, 389 (2004) (“[C]ourts look at the nature and full
          11     content of the communication and to the knowledge and understanding of the audience
          12     to whom the publication is directed.” (citation omitted)).
          13           The nature and the context of the comment, as demonstrated by the transcript
          14     and the video of the broadcast, preclude Plaintiff’s ascribed defamatory meaning. As
          15     discussed above, Ms. Maddow makes clear in the sentences immediately prior to the
          16     challenged passage and in her very next sentence, which Plaintiff does not quote, that
          17     she is commenting about the fact (as reported by The Daily Beast) that OAN employs a
          18     reporter who also works for Sputnik News. See Compl., Ex. A at 4 (“[OAN’s] on air
          19     U.S. politics reporter is paid by the Russian government to produce propaganda for
          20     that government.”). Indeed, at least four times in the segment she says that is the
          21     story—i.e., OAN’s employment of a reporter who is also paid by Sputnik. An average
          22     viewer would have heard “paid Russian propaganda” as nothing more than a colorful
          23     and dramatic way of saying the same thing one more time. “[N]o reasonable reader
          24     could understand the sentence, when read in context,” to mean Russia owned or funded
          25     OAN and that OAN was therefore a traitor guilty of treason, as Plaintiff alleges.
          26     Norse, 991 F.2d at 567; see Milkovich, 497 U.S. at 21 (use of “loose, figurative, or
          27     hyperbolic language [will] negate the impression” a speaker is conveying facts).
          28

Gibson, Dunn &
Crutcher LLP                                                  19
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.88 Page 26 of 28


            1          Other cases have come to similar conclusions when determining whether
            2    allegedly actionable statements are susceptible of a defamatory meaning. In Troy
            3    Group, Inc. v. Tilson, for example, the court granted an anti-SLAPP special motion to
            4    strike after finding that the word “crooks” in the context of the statement “[a]re these
            5    guys the biggest crooks on the planet or what?” was “clearly not susceptible of any
            6    defamatory meaning” “given its phrasing and context,” particularly where the rest of
            7    the communication was replete with “colloquial, exaggerated and non-literal
            8    language.” 364 F. Supp. 2d 1149, 1151, 1156–57 (2005) (noting “context can dull the
            9    literal meaning of even the most volatile language” and finding “context similarly dulls
          10     the meaning of ‘crook’”). And in Knievel, the Ninth Circuit rejected as a matter of law
          11     the claim that “pimp” was defamatory, finding that “[a]lthough the word ‘pimp’ may
          12     be reasonably capable of a defamatory meaning when read in isolation . . . the term
          13     loses its meaning when considered in the context presented here.” 393 F.3d at 1074
          14     (internal quotation marks omitted) (further stating that use of “the term ‘pimp’ . . . was
          15     not intended as a criminal accusation, nor was it reasonably susceptible to such a literal
          16     interpretation”); see also Wynn v. Chanos, 75 F. Supp. 3d 1228, 1236 (N. D. Cal.
          17     2014) (public comments implying that a company may have violated the Federal
          18     Corrupt Practices Act were not susceptible of being defamatory because they required
          19     “a significant inferential leap to conclude that [defendant’s] general uncertainty about
          20     the questionable business methods . . . equates to an assertion that [plaintiff] violated
          21     the FCPA”).
          22           As in Troy Group, Knievel, and Wynn, the allegedly actionable statement here is
          23     not susceptible of a defamatory meaning given its context, rhetorical nature, and the
          24     inferential leaps required to reach the meanings Plaintiff ascribes to it. Therefore,
          25     Plaintiff cannot establish a probability of prevailing on its claim for this additional
          26     reason.
          27
          28

Gibson, Dunn &
Crutcher LLP                                                 20
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.89 Page 27 of 28


            1          3.       Even If It Were Not Opinion, Ms. Maddow’s Comment is Non-
            2                   Actionable Because Plaintiff Confirms It Is Substantially True.

            3          In the alternative, even if Ms. Maddow’s “paid Russia propaganda” comment
            4    could be deemed fact and not opinion, Plaintiff’s claim also fails because the
            5    Complaint itself demonstrates that her comment is substantially true. “California law
            6    permits the defense of substantial truth and would absolve a defendant even if she
            7    cannot ‘justify every word of the alleged defamatory matter; it is sufficient if the
            8    substance of the charge be proved true, irrespective of slight inaccuracy in the
            9    details.’” Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 516–17 (1991)
          10     (quoting 5 B. Witkin, Summary of California Law § 495 (9th ed. 1988)). The burden
          11     is on Plaintiff to prove the statement’s falsity. Phila. Newspapers, Inc. v. Hepps, 475
          12     U.S. 767, 775 (1986).
          13           As discussed above, Plaintiff cannot meet this burden because Ms. Maddow’s
          14     statement is an opinion not capable of being proven false. But even if the comment
          15     were treated as a fact, it is not actionable because it is substantially true. Vogel v.
          16     Felice, 127 Cal. App. 4th 1006, 1021 (2005) (“The plaintiff cannot be said to have
          17     carried this burden [of establishing falsity] so long as the statement appears
          18     substantially true.”). As the Supreme Court has confirmed, “[m]inor inaccuracies do
          19     not amount to falsity so long as ‘the substance, the gist, the sting, of the libelous charge
          20     be justified.’” Masson, 501 U.S. at 517 (quoting Heuer v. Kee, 15 Cal. App. 2d 710,
          21     714 (1936)).
          22           In Campanelli v. Regents of University of California, the court dismissed
          23     without leave to amend the plaintiff basketball coach’s complaint where his “own
          24     allegations, coupled with assertions of fact which he attached to his complaint and
          25     incorporated therein” showed his verbal abuse of basketball players and therefore
          26     “admitted the essential accuracy of [defendant’s] statement that the players were ‘in
          27     trouble psychologically.’” 44 Cal. App. 4th 572, 581–82 (1996). Here, too, Plaintiff’s
          28     own allegations concede the substantial truth of Ms. Maddow’s comment—

Gibson, Dunn &
Crutcher LLP                                                  21
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
           Case 3:19-cv-01713-BAS-AHG Document 18-1 Filed 10/21/19 PageID.90 Page 28 of 28


            1    specifically, the Complaint and the documents attached thereto admit that Mr. Rouz is
            2    both employed by OAN and is paid by a government-funded Russian news
            3    organization. See Compl. ¶¶ 23–24, Ex. B at 4. Because of Plaintiff’s own
            4    admissions, there is no actionable daylight between Ms. Maddow’s statement and what
            5    Plaintiff admits to be true. See Vogel, 127 Cal. App. 4th at 1021 (“Minor inaccuracies
            6    do not amount to falsity so long as the substance, the gist, the sting, of the libelous
            7    charge be justified.” (internal quotation marks and citation omitted)).
            8            Because Ms. Maddow’s comment is substantially true even if viewed as fact,
            9    Plaintiff’s claim must be struck. Id. at 1010, 1024, 1026 (holding that defamation
          10     claim should be struck under anti-SLAPP statute where statement was substantially
          11     true, among other reasons).
          12                                      V.     CONCLUSION
          13           Plaintiff cannot state a claim for defamation against Defendants as a matter of
          14     law. Accordingly, the Court should strike Plaintiff’s Complaint with prejudice, and
          15     award attorneys’ fees and costs to Defendants pursuant to California’s anti-SLAPP
          16     law’s mandatory attorneys’ fees clause for prevailing defendants.
          17
          18     DATED: October 21, 2019
          19                                             Respectfully Submitted,
          20
                                                         GIBSON, DUNN & CRUTCHER LLP
          21
          22
          23                                             By: /s/ Theodore J. Boutrous Jr.
          24                                                   Theodore J. Boutrous Jr.

          25
                                                         Attorneys for Defendants
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                 22
                             MEMORANDUM IN SUPPORT OF DEFENDANTS’ SPECIAL MOTION TO STRIKE
             Case 3:19-cv-01713-BAS-AHG Document 18-2 Filed 10/21/19 PageID.91 Page 1 of 3


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            3    NATHANIEL L. BACH, SBN 246518
                  nbach@gibsondunn.com
            4    MARISSA B. MOSHELL, SBN 319734
                  mmoshell@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    SCOTT A. EDELMAN, SBN 116927
                   sedelman@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East, Suite 4000
          10     Los Angeles, CA 90067-3026
                 Telephone: 310.552.8500
          11     Facsimile: 310.551.8741
          12     Attorneys for Defendants Rachel Maddow,
                 MSNBC Cable L.L.C., NBCUniversal Media,
          13     LLC, and Comcast Corporation
          14
                                         UNITED STATES DISTRICT COURT
          15
                                     SOUTHERN DISTRICT OF CALIFORNIA
          16
          17
                 HERRING NETWORKS, INC.,                      CASE NO. 19-cv-1713-BAS-AHG
          18
                            Plaintiff,                        DEFENDANTS’ REQUEST FOR
          19                                                  JUDICIAL NOTICE IN SUPPORT OF
                      v.                                      THEIR SPECIAL MOTION TO
          20                                                  STRIKE PLAINTIFF’S COMPLAINT
                 RACHEL MADDOW; COMCAST                       (CAL. CIV. PROC. CODE § 425.16)
          21     CORPORATION; NBCUNIVERSAL
                 MEDIA, LLC; and MSNBC CABLE                  NO ORAL ARGUMENT UNLESS
          22     L.L.C.,                                      REQUESTED BY COURT
          23                Defendants.                       Action Filed: September 9, 2019
          24                                                  Judge: Hon. Cynthia Bashant
          25                                                  Courtroom 4B
          26                                                  Hearing Date: December 16, 2019
          27
          28

Gibson, Dunn &
Crutcher LLP

                                         DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
             Case 3:19-cv-01713-BAS-AHG Document 18-2 Filed 10/21/19 PageID.92 Page 2 of 3


            1          Pursuant to Federal Rule of Evidence 201, Defendants Rachel Maddow,
            2    MSNBC Cable L.L.C., NBCUniversal Media, LLC, and Comcast Corporation
            3    (“Defendants”) respectfully request that the Court take judicial notice of the following
            4    exhibits, true and correct copies of which are attached hereto or referenced herein, in
            5    support of Defendants’ Special Motion to Strike Plaintiff Herring Networks, Inc.’s
            6    Complaint:
            7      Exhibit                                   Description
            8                  Kevin Poulsen, Trump’s New Favorite Channel Employs Kremlin-
                               Paid Journalist, Daily Beast (July 22, 2019),
            9     Ex. A
                               https://www.thedailybeast.com/oan-trumps-new-favorite-channel-
          10                   employs-kremlin-paid-journalist
                               The Rachel Maddow Show: Staffer on Trump-Favored Network Is
          11      Ex. 1 to     on Propaganda Kremlin Payroll (MSNBC television broadcast July
          12      Notice of    22, 2019), available at https://www.msnbc.com/rachel-
                  Lodging      maddow/watch/staffer-on-trump-favored-network-is-on-propaganda-
          13                   kremlin-payroll-64332869743
          14
                 These Exhibits Are Judicially Noticeable Materials Pursuant to FRE 201
          15
                       A court can take judicial notice of relevant facts that are “not subject to
          16
                 reasonable dispute.” Fed. R. Evid. 201(b). This includes facts that “can be accurately
          17
                 and readily determined from sources whose accuracy cannot reasonably be
          18
                 questioned.” Fed. R. Evid. 201(b)(2). A court “must take judicial notice if a party
          19
                 requests it and the court is supplied with the necessary information.” Fed. R. Evid.
          20
                 201(c)(2).
          21
                       Exhibit A and Exhibit 1 are a news article and a segment from a cable news
          22
                 television broadcast, respectively. The Court may take judicial notice of such material
          23
                 as an indication of information available in the public realm. See Von Saher v. Norton
          24
                 Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010); Parent v.
          25
                 Millercoors LLC, 2016 WL 3348818, at *4 (S.D. Cal. June 16, 2016) (finding a San
          26
                 Diego Union-Tribune article appropriate for judicial notice); Greenfield MHP Assocs.,
          27
                 L.P. v. Ametek, Inc., 145 F. Supp. 3d 1000, 1007 (S.D. Cal. 2015) (noting “[p]ress
          28

Gibson, Dunn &
Crutcher LLP                                                 1
                                         DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
             Case 3:19-cv-01713-BAS-AHG Document 18-2 Filed 10/21/19 PageID.93 Page 3 of 3


            1    coverage and news articles are [] judicially noticeable” and taking judicial notice of
            2    newspaper articles).
            3          In addition, Plaintiff’s Complaint “relies on and references” both The Daily
            4    Beast article and The Rachel Maddow Show segment numerous times, making them
            5    “appropriate for incorporation by reference” as well. Bernier v. Travelers Prop. Cas.
            6    Ins. Co., 2017 WL 5843396, at *2 (S.D. Cal. Nov. 29, 2017). Indeed, the Ninth Circuit
            7    has explicitly “extended the ‘incorporation by reference’ doctrine to situations in
            8    which the plaintiff’s [defamation] claim depends on the contents of a document . . .
            9    and the parties do not dispute the authenticity of the document.” Knievel v. ESPN, 393
          10     F.3d 1068, 1076–79 (9th Cir. 2005) (considering web pages attached to a motion to
          11     dismiss under the incorporation by reference doctrine and affirming dismissal of
          12     defamation claim). Here, Plaintiff’s defamation claim is premised directly on the
          13     content contained in Exhibit A and Exhibit 1.
          14                                          *       *     *
          15           Defendants respectfully request that the Court consider Exhibit A and Exhibit 1
          16     in ruling on their Special Motion to Strike Plaintiff’s Complaint.
          17
          18     DATED: October 21, 2019
          19                                              Respectfully Submitted,
          20
                                                          GIBSON, DUNN & CRUTCHER LLP
          21
          22
          23                                              By: /s/ Theodore J. Boutrous Jr.
          24                                                    Theodore J. Boutrous Jr.

          25
                                                          Attorneys for Defendants
          26
          27
          28

Gibson, Dunn &
                                                              2
Crutcher LLP                             DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.94 Page 1 of 7




                  EXHIBIT A
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.95 Page 2 of 7




 MOONLIGHTING


 Trump’s New
 Favorite Channel
 Employs Kremlin-
 Paid Journalist
 Kristian Rouz appears on segments for One America News Network—ironic given
 he is working for a Russian outlet fingered in the 2016 election attack.




 Kevin Poulsen

 Sr. National Security Correspondent

 Updated 07.22.19 11:43AM ET / Published 07.22.19 4:41AM ET
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.96 Page 3 of 7




 E X C L US I V E
 Photo Illustration by Kelly Caminero/The Daily Beast




 If the stories broadcast by the Trump-endorsed One America News
 Network sometimes look like outtakes from a Kremlin trolling operation,
 there may be a reason. One of the on-air reporters at the 24-hour
 network is a Russian national on the payroll of the Kremlin’s official
 propaganda outlet, Sputnik.

 Kristian Brunovich Rouz, originally from the Siberian city of
 Novosibirsk, has been living in San Diego, where OAN is based, since
 August 2017, reporting on U.S. politics for the 24-hour news channel.
 For all of that time, he’s been simultaneously writing for Sputnik, a
 Kremlin-owned news wire that played a role in Russia’s 2016 election-
 interference operation, according to an assessment by the U.S.
 intelligence community.




                                                        2
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.97 Page 4 of 7




 Rouz’s on-air reports for OAN include a wholly fabricated 2017 segment
 claiming Hillary Clinton is secretly bankrolling antifa through her
 political action committee. Clinton, Rouz claimed falsely, gave antifa
 protesters $800,000 that “went toward things like bricks, hammers,
 bats, and chains.”

 Other smears target billionaire financier George Soros,
 a longtime Kremlin bête noire. In one segment, Rouz amplified a
 thoroughly debunked claim that Soros collaborated with the Nazis
 during World War II, when the Jewish philanthropist was 14 years old.
 Another Rouz story accused Soros of secretly funding migrant caravans.

 Kremlin propaganda sometimes sneaks into Rouz’s segments on
 unrelated matters, dropped in as offhand background information. A
 segment on the Syrian rescue workers known as the White Helmets
 references “allegations of the White Helmets’ involvement in military
 activities, executions, and numerous war atrocities,” but doesn’t disclose
 that those “allegations” were hoaxes that originated with Vladimir Putin
 and his proxies.

 In another report, Rouz cast Clinton’s criticism of Brexit as an extension
 of her “grievous insults and fake narratives against Russia”—an assertion
 that makes sense only in the context of Rouz’s multiple reports claiming
 Russia was framed for hacking Democrats.

 In all of Rouz’s OAN segments reviewed by The Daily Beast, he is
 introduced as a “One America correspondent,” with no disclosure of his
 work for Russia’s state-owned media, where he continues to file stories
 daily, primarily on economic news.


                                      3
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.98 Page 5 of 7




 “This completes the merger between Russian state-sponsored
 propaganda and American conservative media,” said former FBI agent
 Clint Watts, a research fellow at the Foreign Policy Research
 Institute. “We used to think of it as ‘They just have the same views’ or
 ‘They use the same story leads.’ But now they have the same personnel.”

 Rouz didn’t respond to email and telephone inquiries for this story.
 Reached by email, OAN President Charles Herring invited The Daily
 Beast to submit written questions about the network’s arrangement with
 Rouz. But after receiving the questions, Herring cut off contact.

 Online records show Rouz graduated from Novosibirsk State University
 in 2010 and went on to earn a master’s degree in international relations
 at Moscow’s Higher School of Economics. His byline first appears on
 Sputnik in December 2014.

 A few months later, he emigrated to the U.S., settling in Los Angeles in
 the spring of 2015, where he played guitar for an indie rock band called
 White Tar.

 A former bandmate, whose stage name is Jov Paradice, told The Daily
 Beast that Rouz was secretive about his day job, except to say that he
 wrote articles about economics for a Russian company. In August 2016,
 Rouz worked for the Los Angeles PR firm the Hoyt Organization,
 according to a since-deleted tweet by the firm announcing his hire. He
 appears in an October 2016 photo on Hoyt’s Instagram feed, but isn’t
 readily apparent in subsequent photos. Hoyt didn’t respond to repeated
 email and telephone inquiries from The Daily Beast.




                                      4
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.99 Page 6 of 7




 Paradice said he and Rouz frequently clashed over their differing world
 views.

 “We kind of had a thing musically, but we were total opposites,” said
 Paradice. “When Trump was getting elected, he went into full sports coat
 mode. He had an indie style before—the whole blurred-line-of-sexuality
 thing—then he was wearing red ties and a suit. I said, ‘I’m not getting on
 the stage with Trump.’”

 In August 2017, Rouz said he was leaving the band to accept a job offer in
 San Diego, Paradice recalls. It was only recently that Paradice discovered
 what that job was, when a Facebook friend posted a One America video
 purporting to document a link between antifa and ISIS terrorists.

 “I’m thinking, there’s something familiar here, and then I go, ‘Oh shit,
 it’s fucking Kristian!’” said Paradice. “That’s my ex-guitarist… His
 bullshit propaganda is good enough now that they gave him a tiny bit of a
 platform.”

 Rouz joined OAN at a time when his Russian employer was coming
 under heightened scrutiny over its role in Putin’s election interference,
 and its efforts to expand its American influence.

 In July 2017, Sputnik contracted with a struggling Washington, D.C.-
 area radio station to begin broadcasting Sputnik content 24 hours a day.
 Until then, the station played bluegrass music.

 The move came just months after a declassified U.S. intelligence
 assessment named Sputnik, and its sister television outlet RT America,
 as players in Putin’s election-interference campaign. By September, the


                                      5
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.100 Page 7 of 7




 FBI was investigating Sputnik for potential violations of the Foreign
 Agents Registration Act. The next month, Twitter announced it would no
 longer accept ads from Sputnik or RT.

 The FARA issue was resolved in November 2017, when Sputnik
 formally registered with the Justice Department as an agent of a foreign
 power.

 One America pushes some of the same false stories as Sputnik and RT,
 but with none of the legal entanglements.

 Founded and helmed by 77-year-old circuit-board millionaire Robert
 Herring Sr., OAN launched in 2013 as an answer to the chatty,
 opinionated content of mainstream cable-news channels—and a place for
 viewers too conservative for Fox News. Under Herring’s direction, the
 network embraced Trumpism enthusiastically, starting in 2016.

 Over time, the network became increasingly dedicated to conspiracy
 theories and fake news, and became overtly supportive of Russia’s global
 agenda. When Rouz joined, the network had recently shed a number of
 anchors and other staffers who’d bristled at the change.

 Though it’s available in only a handful of cable markets, OAN’s
 viewership includes some influential figures, including the president of
 the United States. According to Media Matters, Trump has fallen for at
 least two fake stories after seeing them on OAN.
   Kevin Poulsen

 Sr. National Security Correspondent

 @kpoulsenKevin.Poulsen@thedailybeast.com




                                            6
            Case 3:19-cv-01713-BAS-AHG Document 18-4 Filed 10/21/19 PageID.101 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            3    NATHANIEL L. BACH, SBN 246518
                  nbach@gibsondunn.com
            4    MARISSA B. MOSHELL, SBN 319734
                  mmoshell@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    SCOTT A. EDELMAN, SBN 116927
                   sedelman@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East, Suite 4000
          10     Los Angeles, CA 90067-3026
                 Telephone: 310.552.8500
          11     Facsimile: 310.551.8741
          12     Attorneys for Defendants Rachel Maddow,
                 MSNBC Cable L.L.C., NBCUniversal Media,
          13     LLC, and Comcast Corporation
          14
                                         UNITED STATES DISTRICT COURT
          15
                                     SOUTHERN DISTRICT OF CALIFORNIA
          16
          17
                 HERRING NETWORKS, INC.,                    CASE NO. 19-cv-1713-BAS-AHG
          18
                            Plaintiff,                      DEFENDANTS’ NOTICE OF
          19                                                LODGING IN SUPPORT OF THEIR
                      v.                                    SPECIAL MOTION TO STRIKE
          20                                                PLAINTIFF’S COMPLAINT (CAL.
                 RACHEL MADDOW; COMCAST                     CIV. PROC. CODE § 425.16)
          21     CORPORATION; NBCUNIVERSAL
                 MEDIA, LLC; and MSNBC CABLE                NO ORAL ARGUMENT UNLESS
          22     L.L.C.,                                    REQUESTED BY COURT
          23                Defendants.                     Action Filed: September 9, 2019
          24                                                Judge: Hon. Cynthia Bashant
          25                                                Courtroom 4B
          26                                                Hearing Date: December 16, 2019
          27
          28

Gibson, Dunn &
Crutcher LLP

                                            DEFENDANTS’ NOTICE OF LODGING
            Case 3:19-cv-01713-BAS-AHG Document 18-4 Filed 10/21/19 PageID.102 Page 2 of 2


            1          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
            2    RECORD:
            3          PLEASE TAKE NOTICE THAT Defendants Rachel Maddow, MSNBC
            4    Cable L.L.C., NBCUniversal Media, LLC, and Comcast Corporation (“Defendants”)
            5    hereby lodge the following item with the Court in support of Defendants’
            6    contemporaneously filed Special Motion to Strike Plaintiff’s Complaint:
            7               A DVD containing a video file with the July 22, 2019 segment from The
            8                Rachel Maddow Show (MSNBC) entitled “Staffer on Trump-favored
            9                Network Is on Propaganda Kremlin Payroll,” which is attached hereto as
          10                 Exhibit 1. The segment is also available here:
          11                 https://www.msnbc.com/rachel-maddow/watch/staffer-on-trump-favored-
          12                 network-is-on-propaganda-kremlin-payroll-64332869743.
          13
          14
                 DATED: October 21, 2019
          15
                                                      Respectfully Submitted,
          16
          17                                          GIBSON, DUNN & CRUTCHER LLP
          18
          19
                                                      By: /s/ Theodore J. Boutrous Jr.
          20                                                Theodore J. Boutrous Jr.
          21
          22                                          Attorneys for Defendants
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                               1
                                            DEFENDANTS’ NOTICE OF LODGING
